Filed 12/27/22 Shapiro v. Financial Services Vehicle Trust CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE

 SERGIO SHAPIRO,                                                  B305911

          Plaintiff and Appellant,                                (Los Angeles County
                                                                  Super. Ct. No. BC688705)
          v.

 FINANCIAL SERVICES VEHICLE
 TRUST et al.,

          Defendants and Respondents.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Richard E. Rico, Judge. Affirmed.
     Niddrie Addams Fuller Singh, Rupa G. Singh; Leech
Tishman Fuscaldo & Lampl, Fadi K. Rasheed for Plaintiff and
Appellant.
     Caley & Associates, Rebecca A. Caley, Christopher M.
Domin for Defendant and Respondent BMW of North America,
LLC.
             ___________________________________
       Sergio Shapiro filed a complaint against BMW of North
America LLC (BMW or BMW NA) alleging invasion of privacy
and related causes of action arising from the presence of tracking
devices on a leased vehicle. The trial court granted BMW’s
motion for summary judgment on the ground that the only
information BMW collected was the vehicle’s mileage, in which a
lessee has no privacy interest. We affirm.
                          BACKGROUND
A.     Shapiro’s Lease and the Prior, Lessor’s Lawsuit
       On January 30, 2012, Botavia Energy LLC, through
Shapiro, its sole member, leased a 2012 BMW 750i (2012 BMW or
the leased vehicle) for a three-year term with a 30,000 mileage
allowance. Shapiro personally guaranteed the lease and was the
primary driver. Defendant BMW of North America, LLC (BMW)
oversaw the engineering, design, technology, and customer
service for BMW cars leased in the United States.
       Botavia Energy returned the leased vehicle to the dealer on
April 14, 2015, with the odometer showing it been driven 33,347
miles. Shapiro attested to the accuracy of the mileage to the best
of his knowledge and subject to fines or imprisonment for a false
statement.
       In 2015, the lessor, Financial Services Vehicle Trust
(Financial Services Trust), sued Botavia Energy and Shapiro for
odometer tampering under state and federal law. After a bench
trial, Botavia Energy and Shapiro were found liable for all
asserted odometer tampering claims, and ordered to pay
damages, attorneys’ fees, and costs totaling $427,840.90. Our
colleagues in Division Two affirmed the judgment, which has
been paid. (Fin. Servs. Vehicle Trust v. Botavia Energy LLC (May
1, 2019, B285699) [nonpub. opn.].)

                                2
B.      Current Lawsuit
        After entry of judgment against him and Botavia Energy,
Shapiro sued BMW, Financial Services Trust (the lessor), and
BMW Financial Services NA (the lease servicing agent) for
invasion of privacy, alleging that devices attached to the leased
vehicle had enabled defendants to monitor Shapiro’s location and
movement without his consent.
        The trial court dismissed with prejudice all claims against
Financial Services Trust and BMW Financial Services NA due to
Shapiro’s failure to file a compulsory cross-complaint against
them in the prior, odometer tampering action. After rulings on
demurrer, the operative complaint asserted causes of action
against BMW for invasion of privacy, electronic tracking in
violation of Penal Code section 664.7, intrusion upon seclusion,
and civil conspiracy.
C.      Summary Judgment
        1.    Motion
        BMW moved for summary judgment or adjudication,
arguing it never tracked Shapiro’s or the car’s location or
movements.
        In support of the motion, Heini Schulz, BMW’s
ConnectedDrive Services manager, declared the leased 2012
BMW was equipped with a software program called the BMW
Assist Safety Plan (BMW Assist), which could track the vehicle’s
location under three triggering events: (1) If the customer
pushed a dashboard “SOS” button seeking emergency assistance;
(2) if the Automatic Collision Notification (ACN) system sensed a
collision; and (3) if the vehicle was stolen, at which time BMW
would provide the vehicle’s location to law enforcement
authorities only.

                                 3
       Luis Holguin, BMW’s customer support engineer, declared
that none of these triggering events occurred while Shapiro
leased the 2012 BMW. BMW also offered Shapiro’s deposition
testimony that none of the triggering events occurred.
       Schulz and Holguin declared that BMW Assist included a
fourth information transmission capability, called “Teleservice,”
which transmits, through local cell towers to BMW’s servers,
performance and service information (called FASTA data) from
various sensors when they reach certain mileage benchmarks.
However, unlike the three emergency services, ante, Teleservice
did not record and could not transmit the vehicle’s location.
       As Holguin put it, with Teleservice, “computer sensors
throughout the Vehicle record[] performance information about
the Vehicle’s component parts and systems. Upon reaching
certain mileage benchmarks perceived by the Vehicle sensors,
Teleservice transmits performance and maintenance
notifications, such as low oil or brake replacement warnings, to a
BMW NA data server through wireless cell phone technology.
After Teleservice transmits a maintenance notification to BMW
NA’s server, BMW NA then forwards said maintenance
notification to the customer’s local authorized BMW dealer who
may then contact the customer for recommended service.”
       BMW attached as exhibit 11 to its motion the 2012 BMW’s
Teleservice report, which reflected numerous performance and
service notifications during Shapiro’s lease term but no GPS
information.
       2.    Opposition
       In opposition to BMW’s motion, Shapiro argued that the
2012 BMW’s Teleservice system illegally tracked his location
using GPS.

                                4
      In support of the opposition, Sergey Chuboksarov, a
motorcycle expert working for BMW Motorrad, stated in an
unsworn declaration that he worked “for BMW Group.” When
BMW objected that the declaration was unsworn, Shapiro filed a
sworn declaration in which Chuboksarov retracted his claim to
work “for” BMW, now declaring only that he worked “with” BMW.
      Chuboksarov stated that “as a BMW Tech” he had access to
“Dealerspeed.net portal” (DSCnet), of which he was an
experienced user. He “spent more than 150 hours” researching
and preparing his report, during which he compared unspecified
documents provided by Shapiro about the 2012 BMW against
DSCnet records, using similar records about a “donor car” as a
control. Chuboksarov declared that although he was able to
obtain full DSCnet records on the donor car, “there was no
available information about” the 2012 BMW in DSCnet. He
stated, “I think that the reason is a system glitch or BMW Group
NA made the history of that car fully classified and confidential.”
      Chuboksarov stated that using an electronic “technical
request,” designated “Technical Request (Campaign ID:
TSR_F01_US_MILAGE),” BMW could cause a vehicle to transmit
information to servers in Germany. Employing a similar
technique, he accessed data transmitted from the donor car’s
COMbox unit and Car Infotainment Computer to BMW’s servers.
That data included not only standard information such as
mileage but also the donor car’s GPS coordinates. Although the
data had been transmitted to BMW’s servers, an inquiry to




                                5
DSCnet found no GPS location data in the donor car’s FASTA
            1
information.
      Chuboksarov’s statement contained several undefined
terms and unexplained processes. He explained neither the
functions of the COMbox and Car Infotainment Computer nor
how they aided in GPS data collection. Neither he nor Shapiro
have ever explained what DSCnet is or how it functions.
Although Chuboksarov stated that Teleservice “is a part of” the
software installed on the Car Infotainment Computer (which also
had a built-in radio, CD/MP3/DVD player, and GPS and SIM
cards), he did not explain whether the GPS data transmitted
from this computer came from the Teleservice component of
BMW Assist or from one of the other three components.
      Chuboksarov further stated that he wrote a program to
imitate a BMW technical request. Although normally GPS
coordinates are transmitted only if the vehicle is stolen or
involved in a collision, a special request made with a correct


     1
        We paraphrase Chuboksarov’s statement for clarity. His
actual statement was: “Memory of transferring data under
Technical Request (Campaign ID: TSR_F01_US_MILAGE) from
the vehicle systems in the donor car was found. I extracted and
gathered metadata from the COMbox unit and Car Infotainment
Computer (CIC). I found that there was standard information
within diagnosed units, car mileage, integration level info and
the GPS coordinates, the l[at]itude and longitude of the car. All
data transmission addressed to the BMW NA servers. A copy of
the data transmission was transferred directly to the main BMW
Group server in Germany. At the same time I can confirm that
there is no GPS location of the vehicle in FASTA info or in
Vehicle history information available on DSCnet, but at the same
time it was sent to BMW Group.”
                                6
security certificate can cause the vehicle to transmit this
information even in the absence of a collision. Using his
program, Chuboksarov was able to induce the donor car’s
                                                              2
Teleservice system to transmit the vehicle’s GPS coordinates.
       In sum, liberally construing this evidence in the light most
favorable to Shapiro, Chuboksarov declared that contrary to
representations made by Shultz and Holguin, the 2012 BMW’s
Teleservice system could transmit GPS information to BMW’s
servers even in the absence of a collision or theft.
       Shapiro also offered in opposition to summary judgment a
copy of a “BMW Assist Subscriber Agreement,” which requires a
lessee to consent to the electronic collection and use of the
location and movement data to be collected through BMW Assist.
The agreement provided:
       “YOU CONSENT TO WIRELESS COMMUNICATION
BEING CONDUCTED IN YOUR VEHICLE TO ENABLE OUR
SERVICE PROVIDERS TO DELIVER THE BMW ASSIST
SERVICES TO YOU AND OCCUPANTS IN YOUR VEHICLE.
YOU ALSO CONSENT TO THE COLLECTION AND USE OF
THE INFORMATION AS SPECIFIED HEREIN . . . .”


      2
        Again, we paraphrase. Chuboksarov’s actual statement
was: “I write an emulation program to imitate request to the car
like from BMW Group Teleservice similar to Technical Request
(Campaign ID: TSR_F01_US_MILAGE) to obtain GPS location of
the car. Normally GPS coordinates transmits only after vehicle
crash or theft, but under special request with correct security
certificate, GPS location can be transmitted without any accident
accruing. [¶] My research shows that [technical request]
TSR_F01_US_MILAGE did have GPS location information,
within transmission.”

                                 7
       Although Shapiro refused to consent to the agreement, he
argued that BMW Assist admitted ability to monitor the 2012
BMW’s location and movement raised a triable issue as to
whether the program actually monitored the vehicle’s location
and movement and transmitted data on those movements to
third parties. He also argued that monitoring the vehicle alone
constituted an invasion of privacy even if no location or
movement data was transmitted to third parties.
       Shapiro also offered the deposition testimony of Rainer
Wargitsch, BMW’s person most knowledgeable about a “2011
Campaign” to activate computer systems embedded in certain
BMW series models in order to extract GPS coordinates and other
vehicle data to ferret out odometer tampering. Wargitsch
admitted that the 2012 BMW’s Teleservice report showed that
mileage data was retrieved every 36,000 seconds (about once a
month), but stated that the data underlying the mileage report
was unavailable.
       Wargitsch admitted that he learned of the 2011 Campaign
only a few weeks before he was deposed, and was instructed by
BMW not to answer questions about proprietary documents or
outside vendors or consultants affiliated with Teleservice
technology. Shapiro argued that Wargitsch’s lack of expertise
and preparation showed that BMW was covering up a scheme to
illegally track and retrieve mileage and movement information
from its leased vehicles. It also argued that Wargitsch’s failure to
produce requested documents or answer “proper” deposition
questions “should alone doom” BMW’s summary judgment
motion. However, Shapiro never moved to compel further
responses or to continue the summary judgment hearing.



                                 8
       Finally, Shapiro offered his own declaration, in which he
explained what Chuboksarov had told him about his research.
       3.    Objections
       Shapiro filed several objections to the qualifications of
BMW’s declarants, all of which the trial court flatly overruled.
       The trial court sustained BMW’s objections to
Chuboksarov’s entire declaration on the ground that he failed to
establish his expertise in extracting and analyzing data from
BMW’s servers, and in any event the best evidence rule would
require that Shapiro submit copies of the extracted data rather
than simply Chuboksarov’s assertions about it.
       The trial court also sustained BMW’s hearsay objections to
those portions in the Shapiro declaration in which he related
statements Chuboksarov made to him.
       4.    Ruling
       The trial court found that even if Chuboksarov’s
declaration was credited, it created no triable issue as to whether
BMW tracked Shapiro’s location because his only substantive
statement on the issue was that BMW’s Teleservice “did have
GPS location information,” not what that information consisted of
nor under what circumstances it transmitted nor whether it
tracked Shapiro’s location. The court similarly found that
nothing adduced in the Wargitsch deposition indicated that BMW
tracked or transmitted the location of the 2012 BMW.
       The court found no triable issue existed as to Shapiro’s
claims for invasion of privacy or intrusion upon seclusion because
a driver has no reasonable expectation of privacy in the bare fact
of the number of miles a vehicle has been driven each month,
even if those mileage readings are transmitted without the
driver’s knowledge.

                                 9
       The court found no triable issue as to Shapiro’s claim for
violation of Penal Code section 637.7 because (1) no tracking
device was “attached” to the 2012 BMW within the meaning of
that statute, and (2) mileage data was transmitted to BMW not
to track Shapiro’s location but to determine the vehicle’s
movement characteristics. And the court found that Shapiro’s
claim for civil conspiracy failed for want of an underlying civil
wrong.
       The court noted that in his memorandum of points and
authorities opposing summary judgment Shapiro requested a
continuance. But, the court found, “Plaintiff has had six months
to gather the evidence he needed. The fact [that his] Opposition
hinged on a declaration which was fatally defective in several
respects is strong evidence that additional time would not change
the result.”
        The court granted BMW’s motion for summary judgment,
awarded BMW its prevailing party costs, and entered judgment.
                           DISCUSSION
       Shapiro contends summary judgment was improper
because triable issues exist as to (1) whether BMW illegally
tracked the 2012 BMW and (2) whether he consented to activate
the BMW Assist tracking software. We disagree.
A.     Legal Principles
       As noted above, Shapiro alleges causes of action for
invasion of privacy, intrusion upon seclusion, and violation of
Penal Code section 637.7.
       The elements of a claim for invasion of privacy are “(1) a
legally protected privacy interest; (2) a reasonable expectation of
privacy in the circumstances; and (3) conduct by defendant
constituting a serious invasion of privacy.” (Hill v. National

                                10
Collegiate Athletic Assn. (1994) 7 Cal.4th 1, 39-40 (Hill).) A claim
for invasion of privacy based on an intrusion upon seclusion
requires (1) intrusion into a private place, conversation or matter,
in (2) a manner highly offensive to a reasonable person.
(Shulman v. Group W Productions, Inc. (1998) 18 Cal.4th 200,
231.) The considerations are “(1) the nature of any intrusion
upon reasonable expectations of privacy, and (2) the offensiveness
or seriousness of the intrusion, including any justification and
other relevant interest.” (Hernandez v. Hillsides, Inc. (2009) 47
Cal.4th 272, 288.)
       “Whether a legally recognized privacy interest is present in
a given case is a question of law to be decided by the court.
[Citations.] Whether plaintiff has a reasonable expectation of
privacy in the circumstances and whether defendant’s conduct
constitutes a serious invasion of privacy are mixed questions of
law and fact. If the undisputed material facts show no
reasonable expectation of privacy or an insubstantial impact on
privacy interests, the question of invasion may be adjudicated as
a matter of law.” (Hill, supra, 7 Cal.4th at p. 40.)
       “A defendant may prevail in a state constitutional privacy
case by negating any of the three elements just discussed or by
pleading and proving, as an affirmative defense, that the
invasion of privacy is justified because it substantively furthers
one or more countervailing interests. The plaintiff, in turn, may
rebut a defendant’s assertion of countervailing interests by
showing there are feasible and effective alternatives to
defendant’s conduct which have a lesser impact on privacy
interests. . . . [¶] The existence of a sufficient countervailing
interest or an alternative course of conduct present threshold
questions of law for the court. The relative strength of

                                11
countervailing interests and the feasibility of alternatives present
mixed questions of law and fact. Again, in cases where material
facts are undisputed, adjudication as a matter of law may be
appropriate.” (Hill, supra, 7 Cal.4th at p. 40.)
       Penal Code section 637.7 provides in pertinent part: “(a)
No person or entity in this state shall use an electronic tracking
device to determine the location or movement of a person. [¶] . . .
[¶] (d) As used in this section, ‘electronic tracking device’ means
any device attached to a vehicle or other movable thing that
reveals its location or movement by the transmission of electronic
signals. [¶] (e) A violation of this section is a misdemeanor.”
       Penal Code section 637.7 confers no private right of action
but can be probative as to a driver’s reasonable expectations of
privacy and the relative strength of countervailing interests.
B.     Summary Judgment
       A trial court properly grants summary judgment “ ‘if all the
papers submitted show that there is no triable issue as to any
material fact and that the moving party is entitled to a judgment
as a matter of law.’ (Code Civ. Proc., § 437c, subd. (c).) A
defendant may establish its right to summary judgment by
showing that one or more elements of the cause of action cannot
be established or that there is a complete defense to the cause of
action. (Code Civ. Proc., § 437c, subd. (p)(2).)” (Neiman v. Leo A.
Daly Co. (2012) 210 Cal.App.4th 962, 967.) “Once the moving
defendant has satisfied its burden, the burden shifts to the
plaintiff to show that a triable issue of material fact exists as to
each cause of action. [Citation.] A triable issue of material fact
exists where ‘the evidence would allow a reasonable trier of fact
to find the underlying fact in favor of the party opposing the



                                12
motion in accordance with the applicable standard of proof.’ ”
(Ibid.)
       On appeal, we apply an independent standard of review to
determine whether a trial is required—whether the evidence
favoring and opposing the summary judgment motion would
support a reasonable trier of fact’s determination in the plaintiff’s
favor on the cause of action or defense. (Aguilar v. Atlantic
Richfield Co. (2001) 25 Cal.4th 826, 850.) In doing so we view the
evidence in the light most favorable to the party opposing
summary judgment. (Id. at p. 843; Alexander v. Codemasters
Group Limited (2002) 104 Cal.App.4th 129, 139.) We accept as
true the facts shown by the evidence offered in opposition to
summary judgment and the reasonable inferences that can be
drawn from them. (Spitzer v. The Good Guys, Inc. (2000) 80
Cal.App.4th 1376, 1385-1386.)
C.     Shapiro Failed to Carry His Burden With Respect to
Tracking
       Here the declarations of Shultz and Holguin established
that BMW’s Teleservice was the only BMW Assist service at
issue, and it neither could nor did record and transmit Shapiro’s
location to BMW. The burden thus shifted to Shapiro to raise a
triable issue.
       Shapiro’s only evidence concerning whether BMW tracked
his movements was the declaration of Chuboksarov, who made
three statements about GPS tracking.
       First, Chuboksarov declared that metadata from a donor
vehicle’s COMbox unit and Car Infotainment Computer (CIC)
contained GPS information that was transmitted to BMW
servers, even though no such information was available in the
vehicle’s FASTA data.

                                 13
       This evidence fails to establish a triable issue because
undisputed evidence showed that Teleservice, the only
information capability at issue here, was only part of the software
installed on the Car Infotainment Computer, which also
controlled a radio, CD/MP3/DVD player, and GPS and SIM cards.
Undisputed evidence also showed that BMW Assist provided
three other information capabilities, which would be activated
only if the vehicle was stolen or involved in a collision or
emergency, which never occurred. The fact that the FASTA data
provided by Teleservice contained no GPS coordinates suggests
that GPS information, if any, had to come from one of the other
three services.
       Chuboksarov’s declaration at most suggested only that a
computer with Teleservice and other software could transmit
GPS information to BMW. That alone has no tendency in reason
to prove that the computer actually did so as part of a Teleservice
operation, as opposed to some other operation.
       Second, Chuboksarov stated that although normally GPS
coordinates would be transmitted only after a collision or theft,
under a special request with a correct security certificate they
could be transmitted in the absence of a collision.
       This fails to raise a triable issue because it was undisputed
that GPS information could be transmitted in the absence of an
accident—when the car was stolen.
       Finally, Chuboksarov stated that he wrote a program to
imitate a BMW technical request, and with it obtained GPS
information transmitted by Teleservice.
       Viewing this statement in the light most favorable to
Shapiro, and drawing every possible reasonable inference from it,



                                14
the most it can stand for is that Teleservice had the ability to
transmit GPS information.
       But neither Chuboksarov nor Shapiro laid any foundation
for the statement.
       “When the moving party produces a competent expert
declaration showing there is no triable issue of fact on an
essential element of opposing party’s claims, the opposing party’s
burden is to produce a competent expert declaration to the
contrary.” (Bozzi v. Nordstrom, Inc. (2010) 186 Cal.App.4th 755,
761-762.) Although a declaration in opposition to summary
judgment is liberally construed, “[t]his does not mean the courts
may relax the rules of evidence in determining the admissibility
of an opposing declaration. Only admissible evidence is liberally
construed in deciding whether there is a triable issue.” (Id. at p.
761.) “A party may not raise a triable issue of fact at summary
judgment by relying on evidence that will not be admissible at
trial.” (Perry v. Bakewell Hawthorne, LLC (2017) 2 Cal.5th 536,
543.)
        To be admissible, a competent declaration “must show the
declarant’s personal knowledge and competency to testify, state
facts and not just conclusions, and not include inadmissible
hearsay or opinion.” (Bozzi v. Nordstrom, Inc., supra, 186
Cal.App.4th at p. 761.) “A person is qualified to testify as an
expert if he has special knowledge, skill, experience, training, or
education sufficient to qualify him as an expert on the subject to
which his testimony relates.” (Evid. Code, § 720.)
        We review a trial court’s ruling on the admissibility of
expert testimony for an abuse of discretion. (Sargon Enterprises,
Inc. v. University of Southern California (2012) 55 Cal.4th 747,
773.) A court abuses its discretion if its ruling is “ ‘so irrational

                                 15
or arbitrary that no reasonable person could agree with it.’ ”
(Ibid.)
       No evidence suggested Chuboksarov had the training or
experience to write a program that could draw the same
Teleservice data from BMW servers that a BMW request would
obtain. He identified himself only as a BMW enthusiast who
worked as a motorcycle technician. Although he said he spent
more than 150 hours on this project, he described no experience,
special knowledge or education relating to BMW passenger
vehicles or their technology. Nor did Chuboksarov explain how
his program worked similar to a BMW data request, reliably
pulling the same data, but merely concluded that it did.
Additionally, Chuboksarov’s declaration about BMW data he
drew from BMW’s servers was inadmissible hearsay because he
provided neither the program he created nor copies of any data it
obtained. “[O]ral testimony is not admissible to prove the content
of a writing.” (Evid. Code, § 1523.)
       We conclude the trial court properly excluded
Chuboksarov’s declaration.
       Even if Chuboksarov’s declaration—that Teleservice could
transmit GPS information—was admissible, this would not
constitute evidence that BMW actually tracked and recorded the
GPS coordinates of its vehicles, much less that it did so with
respect to Shapiro’s 2012 BMW.
       Summary judgment was therefore proper as to Shapiro’s
invasion of privacy claims and derivative Penal Code and
conspiracy claims.
       Shapiro argues the trial court construed Chuboksarov’s
declaration too strictly when it criticized his representations
concerning employment for BMW. Even if true, that criticism

                               16
formed no part of the substance of the court’s ruling and forms
none here. As described above, we have given Chuboksarov’s
declaration the broadest possible construction without regard to
his employment status, and conclude his evidence was
insufficient even if admissible.
       Relying on Garrett v. Howmedica Osteonics Corp. (2013)
214 Cal.App.4th 173 (Garrett), Shapiro argues that “[i]n light of
the rule of liberal construction, a reasoned explanation required
in an expert declaration filed in opposition to a summary
judgment motion need not be as detailed or extensive as that
required in expert testimony presented in support of a summary
judgment motion or at trial.” (Id. at p. 189.)
       In Garrett, a case about the defectiveness of a prosthetic
device, a metallurgist declared in opposition to summary
judgment that after conducting “extensive examinations of . . .
the prosthetic device . . . using visual examination, optical
microscopic examination, x-ray radiography, fluorescent dye
penetrant examination, scanning electron microscopy, and such
destructive testing as hardness testing, mirco hardness testing,
microstructural analysis, and chemical analysis,” he concluded
the device was defective. (Garrett, supra, 214 Cal.App.4th at p.
187.) In reversing the trial court’s rejection of this evidence, the
appellate court observed that the metallurgist had “ ‘more than
30 years of experience in materials’ analysis, failure analysis and
material trade-off evaluation,” and was “undoubtedly qualified”
to testify about the “hardness of the material[] used in the
prosthesis.” (Id. at p. 190.)
       We do not disagree with Garrett’s holding that an expert’s
foundational explanation on summary judgment need not be as
detailed or extensive as that required at trial. But here

                                 17
Chuboksarov did not inspect the 2012 BMW, gave no explanation
about his data request program, and described nothing about the
data he collected or the GPS information it contained. Granting
that an expert may have some leeway on summary judgment,
Chuboksarov’s meagre foundational explanation would stretch
the rule of Garrett beyond all recognition.
       At the hearing, Shapiro argued for the first time that the
BMW Assist Subscriber Agreement constitutes an admission that
BMW Assist can track a car, and BMW will use the location and
movement data it collects for research purposes and share it with
third parties. But similarly with Chuboksarov’s declaration that
Teleservice could transmit GPS information, evidence that BMW
Assist could collect and transmit GPS information raised no
triable issue as to whether Teleservice actually did so.
       Shapiro argues that the possibility alone of illegal tracking
suffices to avoid summary judgment, because a plaintiff opposing
summary judgment need not prove its claim, it need only show a
reasonable probability exists that it can prove its claim at trial.
We disagree. “A triable issue of material fact exists where ‘the
evidence would allow a reasonable trier of fact to find the
underlying fact in favor of the party opposing the motion in
accordance with the applicable standard of proof.’ ” (Neiman v.
Leo A. Daly Co., supra, 210 Cal.App.4th at p. 967.) That BMW
Assist generally or Teleservice specifically are capable of illegal
tracking is not evidence that would allow a reasonable trier of
fact to conclude that actual tracking took place. In other words,
the evidence as it stands now would not allow a jury to find that
BMW invaded Shapiro’s privacy rights. If current evidence
points to other evidence that, if obtained and presented, would
allow the jury to find for the party opposing judgment, that party

                                 18
must either obtain and present it in opposition to the motion or
obtain a continuance on the motion to afford it an opportunity to
do so. (See Code of Civ. Proc., § 437c, subd. (h) [“If it appears
from the affidavits submitted in opposition to a motion for
summary judgment . . . that facts essential to justify opposition
may exist but cannot, for reasons stated, be presented,” the court
may order a continuance “to permit affidavits to be obtained or
discovery to be had”].) But summary judgment cannot be avoided
on the basis of future evidence.
      Shapiro argues the trial court abused its discretion by
denying his request for a continuance to conduct more discovery
into Chuboksarov’s revelations to the extent that Chuboksarov
could have supplemented or clarified any topic in his expert
declaration, or to the extent that more discovery was needed
about the tracking and data retrieval capabilities of the 2011
Campaign. We disagree. “If it appears from the affidavits
submitted in opposition to a motion for summary judgment or
summary adjudication, or both, that facts essential to justify
opposition may exist but cannot, for reasons stated, be presented,
the court shall deny the motion, order a continuance to permit
affidavits to be obtained or discovery to be had, or make any
other order as may be just.” (Code Civ. Proc., § 437c, subd. (h).)
“Where the opposing party submits an adequate affidavit
showing that essential facts may exist but cannot be presented
timely, the court must either deny summary judgment or grant a
continuance.” (Dee v. Vintage Petroleum, Inc. (2003) 106
Cal.App.4th 30, 34-35.)
      Shapiro submitted no adequate declaration showing that
essential facts may exist but could not be timely presented. He
complained that Rainer Wargitsch, BMW’s person most

                                19
knowledgeable, refused to answer questions about certain aspects
of BMW’s ability to activate computer systems embedded in
certain BMW series models, and admitted that data underlying
Teleservice reports was unavailable. But a lack of evidence that
BMW software was transmitting GPS information does nothing
to affirmatively suggest the existence of essential facts raising a
triable issue. Neither did Shapiro show that the information he
sought could not have been timely presented, as he made no
motion to compel further responses from Wargitsch or BMW, and
no motion to continue the hearing on summary judgment. We
conclude the trial court acted well within its discretion to deny a
continuance.
                          DISPOSITION
       The judgment is affirmed. Respondent is awarded its costs
on appeal.
       NOT TO BE PUBLISHED




                                                CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




                                20